Detailed Office Action

Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
 
Response to Amendments  
The amendment filed on 04/04/2022 has been entered. Claims 1 – 5 remain pending. The amendments to claim 1 find support in at least Fig 1.
The amendments to claim 1 have overcome the previous rejection of claims 1 – 5 under 103 in view of Banchelli (GB2529382) and Kamiya (JPH05117790)

	
Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takayanagi (US2012/0064358, as cited in the previous in IDS of 04/01/2022) in view of Kamiya (JPH05117790, as cited in the previous action of 12/08/21)

Regarding claims 1 – 3, Takayanagi teaches tin – based overlay (interpreted as the coating) with 6% or more of copper (meeting the interpretation of a first metal and second metal, wherein the second metal is capable of forming an intermetallic compound with the first metal and the limitation of claim 3) for a sliding member with a copper-based bearing alloy (interpreted as the sliding member with a base layer and single overlay coating) [Abstract]. Takayanagi teaches the sliding member is a sliding bearing alloy [0003, 0008] (meeting the claimed limitation of claim 2). 
Takayanagi does not teach an amount of carbon

Kamiya teaches an overlay for a plain bearing [title] wherein the overlay may be composed of a Sn alloy [0014], and wherein the overlay can be composed of different metal in the soft alloy, including copper (Cu) [0015]. Kamiya further teaches that the overlay contains 0.02 – 0.5 wt% carbon (C) [0014], which overlaps with the claimed range. Kamiya teaches that the inclusion of carbon helps slow the diffusion of Sn in the overlay [0018], which leads to an increased performance in the corrosion resistance and seizure resistance [0037, 0038]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the overlay made of a tin – copper alloy in Takayanagi and added 0.02 – 0.5 wt% of carbon to the overlay, as taught by Kamiya. As disclosed in Kamiya, the addition of carbon in the range disclosed slows the diffusion of Sn which leads to increased corrosion resistance and seizure resistance. Furthermore, given that both Takayanagi and Kamiya are directed to Sn-based overlays for bearings, a person of ordinary skill in the art would have a reasonable expectation of success in the achieving predictable results. 
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claims 4 – 5, Takayanagi in view of Kamiya teaches the invention as applied above in claims 1 and 3. Kamiya teaches that the carbon is added in a range of 0.02 – 0.5 wt% in order to improve corrosion resistance and seizure resistance [0018, 0037, 0038], which overlaps with the claimed range.
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).



Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Suga (US 8,440,322) in view of Kamiya (JPH05117790, as cited in the previous action of 12/08/21)

Regarding claims 1 – 3, Suga teaches a plain bearing [Claim 1] with Cu-based bearing layer and a Sn-based overlay  (interpreted as the sliding member with a base layer and single overlay coating and wherein the sliding member is sliding bearing of claim 2) with 5% or less of copper [Claim 2] (meeting the interpretation of a first metal and second metal, wherein the second metal is capable of forming an intermetallic compound with the first metal and the limitation of claim 3). 
Suga does not teach an amount of carbon

Kamiya teaches an overlay for a plain bearing [title] wherein the overlay may be composed of a Sn alloy [0014], and wherein the overlay can be composed of different metal in the soft alloy, including copper (Cu) [0015]. Kamiya further teaches that the overlay contains 0.02 – 0.5 wt% carbon (C) [0014], which overlaps with the claimed range. Kamiya teaches that the inclusion of carbon helps slow the diffusion of Sn in the overlay [0018], which leads to an increased performance in the corrosion resistance and seizure resistance [0037, 0038]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the overlay made of a tin – copper alloy in Suga and added 0.02 – 0.5 wt% of carbon to the overlay, as taught by Kamiya. As disclosed in Kamiya, the addition of carbon in the range disclosed slows the diffusion of Sn which leads to increased corrosion resistance and seizure resistance. Furthermore, given that both Suga and Kamiya are directed to Sn-based overlays for bearings, a person of ordinary skill in the art would have a reasonable expectation of success in the achieving predictable results. 
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claims 4 – 5, Suga in view of Kamiya teaches the invention as applied above in claims 1 and 3. Kamiya teaches that the carbon is added in a range of 0.02 – 0.5 wt% in order to improve corrosion resistance and seizure resistance [0018, 0037, 0038], which overlaps with the claimed range.
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Response to Arguments
Applicant's amendments and arguments thereto, filed 04/04/2022, have overcome the previous rejection of claims 1 – 5 under 103 in view of Banchelli (GB2529382) and Kamiya (JPH05117790). The examiner agrees the Banchelli does not teach or reasonably suggest a single coating layer. 
However, upon further consideration, a new rejection is made of;
claims 1 – 5 under 103 in view of Takayanagi (US2012/0064358) in view of Kamiya (JPH05117790)
claims 1 – 5 under 103 in view of Suga (US 8,440,322) in view of Kamiya (JPH05117790)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735